On January 29, 2004, the defendant was sentenced to the following:
*59DATED this 25th day of June, 2004.
CDC-97-85: a Five (5) year commitment to the Department of Corrections, for violations of the conditions of a suspended sentence for the offense of Issuing a Bad Check, Common Scheme, a Felony;
CDC-97-86: Counts II and III: Five (5) year commitment to the Department of Corrections on each count, to run consecutively, and concurrently with the sentence imposed in Cause No. CDC-97-85, for violations of the conditions of a suspended sentence for the following: Count II: Burglary, a Felony; and Count III: Theft, a Felony.
On June 10, 2004, the defendant's application for review of that sentence was heard by the Sentence Review Division of the Montana Supreme Court.
The defendant was present and was advised of his right to be represented by counsel. The defendant proceeded without counsel. The state was not represented.
Before hearing the application, the defendant was advised that the Sentence Review Division has the authority not only to reduce the sentence or affirm it, but also increase it. The defendant was further advised that there is no appeal from a decision of the Sentence Review Division. The defendant acknowledged that he understood this and stated that he did not wish to proceed.
Therefore, it is the unanimous decision of the Sentence Review Division that the application for review of sentence shall be dismissed.
Done in open Court this 10th day of June, 2004.
Chairperson, Hon. Marc G. Buyske, Member, Hon. Gary L. Day and Member, Hon. John W. Whelan.